UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-4288


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

           v.

ALLEN G. SAOUD,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:12-cr-00113-IMK-JSK-1)


Argued:   October 31, 2014                  Decided:   December 19, 2014


Before DUNCAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished opinion.        Judge Duncan         wrote   the
opinion, in which Judge Wynn and Judge Diaz joined.


ARGUED: Paul J. Harris, Wheeling, West Virginia, for Appellant.
Andrew R. Cogar, OFFICE OF THE UNITED STATES ATTORNEY,
Clarksburg, West Virginia, for Appellee.      ON BRIEF: Robert
McCoid, MCCAMIC, SACCO & MCCOID, P.L.L.C., Wheeling, West
Virginia, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
DUNCAN, Circuit Judge:

       Following a ten-day trial, a jury convicted Dr. Allen G.

Saoud of thirteen counts of health care fraud and nine related

offenses.      The district court sentenced Dr. Saoud to 99 months’

incarceration, imposed a $2,630,000.00 fine, and ordered him to

forfeit $1,243,118.29.

       Dr. Saoud argues on appeal that the district court erred by

denying his motion to either sever the charges against him or

continue the trial date, that insufficient evidence supported

many of his convictions, that jury misconduct denied him a fair

trial,    that       the   district     court     erred     at    sentencing   when

calculating the financial loss Dr. Saoud intended to cause, and

that     the     district        court’s       forfeiture    determination         was

erroneous.      For the reasons that follow, we affirm.



                                           I.

                                           A.

       Dr. Saoud founded AGS, Inc., a dermatology practice in West

Virginia, in 1994.          Roughly ten years later, the United States

Department      of    Health     and   Human    Services    began      investigating

whether   Dr.    Saoud     had    submitted      false    bills   to    Medicare    or

Medicaid.      In May 2005, while the investigation was ongoing, Dr.

Saoud established Central West Virginia Dermatology Associates

(“CWVD”), Inc., as a new dermatological practice at the same

                                           2
location as AGS.          In August 2005, Dr. Saoud, without admitting

liability, entered into a settlement agreement that excluded him

for ten years from participating in Medicare, Medicaid, and all

other federally sponsored health care programs.                       The agreement

specifically       prohibited    Dr.       Saoud    from,   among    other   things,

billing federal health care programs “for items or services,

including     administrative       and      management      services,      furnished,

ordered, or prescribed by Dr. Saoud during the exclusion.”                        J.A.

147;     accord    Appellant’s     Br.      at     5–6.      The    agreement     also

effectively       prohibited    Dr.    Saoud       from   owning    more   than   five

percent of a medical practice that billed a federal health care

program, and from exercising operational or managerial control

over such a practice.

        The government alleged below that Dr. Saoud committed four

categories of crimes in an attempt to circumvent the terms of

the agreement.       First, he split his practice into two entities--

AGS and CWVD--and then took various steps to hide his ownership

and managerial interests in those entities.                   Most directly, Dr.

Saoud    executed     a   series      of    sham    transactions      appearing     to

transfer his interests in AGS and CWVD to various colleagues.

Second, Dr. Saoud caused CWVD to use without permission another

doctor’s name to bill insurance companies, including a Medicare

contractor, for dermatological pathology services.                     Third, after

filing for bankruptcy on behalf of AGS in May 2009, Dr. Saoud

                                            3
testified       falsely    at     a       deposition    and    creditors      meeting    by

downplaying       his     involvement          with     both    AGS    and    CWVD,     and

emphasizing the distinction between the two entities.                            Fourth,

in October 2009, Dr. Saoud sent a letter to an Internal Revenue

Agent in which he stated falsely that he was not an officer of

AGS and had no relationship with CWVD after selling it in August

2005.

                                               B.

     In    December       2012,       a    federal     grand    jury   sitting    in    the

Northern District of West Virginia returned a twenty-three-count

indictment charging Dr. Saoud with, among other offenses, five

counts of health care fraud, one count of concealing a material

fact in a health care matter, one count of corruptly endeavoring

to obstruct and impede the due administration of the internal

revenue laws, twelve counts of making a false oath or account in

relation to a bankruptcy case, and one count of making a false

statement to a federal agent.                       In May 2013, the grand jury

returned    a    superseding          indictment       that    charged   no   additional

offenses.

     On June 4, 2013--eight days before trial was to commence--

the grand jury returned a second superseding indictment, which

added eight new health care fraud charges and a related charge

of aggravated identity theft.                  The nine new counts alleged that

Dr. Saoud caused CWVD to bill insurance companies in the name of

                                               4
Dr.   Frank       Swisher,         a    practitioner         of    family     medicine,          for

dermatological pathology services that an outside lab actually

performed.

      On June 6, 2013, Dr. Saoud moved to sever the nine new

counts or, in the alternative, for a continuance.                              The next day,

the district court heard oral argument.                            Dr. Saoud argued that

having only eight days to review the new charges would prejudice

his   defense         because      he    would    have       insufficient      time        to    (1)

review the 200,000 pages of discovery for evidence related to

the new charges, or (2) determine whether Dr. Saoud wrongfully

caused     CWVD       to    use    Dr.   Swisher’s       identity.           The     government

responded that (1) it had identified for Dr. Saoud the relevant

insurance       and    lab       invoices,    and      (2)    it    would     rely    on    those

invoices        and    Dr.        Swisher’s       testimony        to      prove     that       CWVD

improperly        used      Dr.     Swisher’s         identity      and     that     Dr.    Saoud

orchestrated the scheme.                 The district court denied Dr. Saoud’s

motion     to     sever      or     continue       after      finding       that     “no    undue

prejudice        [would]          result     if       [the]       trial     proceed[ed]           as

scheduled.”       J.A. 2442.

                                                 C.

      Dr. Saoud’s trial began on June 12, 2013.                              On the seventh

day   of   trial,          the    government      and    Dr.       Saoud    delivered       their

closing arguments and the district court submitted the case to

the jury.        On the ninth day, the district court replaced one of

                                                  5
the jurors with an alternate.                 The following day, the court

replaced that alternate juror with a different alternate.                           The

district   court   then       instructed      the   jury   to    “go    back   to   the

beginning to make sure that the new juror ha[d] an opportunity

to be heard on every one of the[] issues that [the jury] may

have resolved.”         J.A. 1983.      The reconstituted jury retired to

deliberate at 12:35 p.m.

     At 2:52 p.m., the district court announced that the jury

had reached a verdict.            The jury convicted Dr. Saoud of thirteen

counts of health care fraud, one count of aggravated identity

theft, one count of concealing a material fact in a health care

matter,    one   count       of   corruptly    endeavoring       to    obstruct     and

impede the due administration of internal revenue laws, five

counts    of   making    a    false   oath    or    account     in    relation    to   a

bankruptcy case, and one count of making a false statement to a

federal agent.

     On March 25, 2014, the district court sentenced Dr. Saoud

to 99 months of incarceration, imposed a $2,630,000.00 fine, and

ordered him to forfeit $1,243,118.29.               This appeal followed.



                                        II.

     Dr. Saoud mounts five challenges on appeal: to the denial

of his motion to sever or continue; to the sufficiency of the

evidence supporting the jury’s verdict; to the fairness of the

                                         6
trial in light of alleged jury misconduct; to the loss amount

calculated at sentencing; and to the forfeiture determination.

We   consider   each   argument   in       turn,   incorporating   additional

facts when necessary to our analysis.

                                       A.

      Dr. Saoud’s primary argument on appeal is that the district

court erred by denying his motion to sever or continue.                   See

Oral Arg. at 6:35–54 (“The thrust really of this appeal is the .

. . abuse of discretion by the trial court in refusing to grant

either a severance or a continuance after the second superseding

indictment was returned eight days before trial.”).                To prevail

on this ground, Dr. Saoud must make two showings.                  First, he

must demonstrate that the district court abused its discretion

by denying his motion.      See United States v. Copeland, 707 F.3d
522, 531 (4th Cir. 2013) (motion for continuance); United States

v. Min, 704 F.3d 314, 319 (4th Cir. 2013) (motion to sever).

Second, Dr. Saoud must show that the district court’s erroneous

decision prejudiced his defense.            See United States v. Dinkins,

691 F.3d 358, 368 (4th Cir. 2012) (“We will not reverse a denial

of a motion to sever absent a showing of clear prejudice.”);

United States v. Williams, 445 F.3d 724, 739 (4th Cir. 2006)

(“[A] trial court’s denial of a continuance is . . . reviewed

for abuse of discretion; even if such an abuse is found, the

defendant must show that the error specifically prejudiced her

                                       7
case in order to prevail.” (quoting United States v. Hedgepeth,

418 F.3d 411,       419    (4th    Cir.    2005))(internal               quotation       marks

omitted)).

       Dr. Saoud has not established reversible error because he

has    not    shown       how    the    denial       of    his     motion       prejudiced      his

defense.       Dr. Saoud contends on appeal that he lacked adequate

time to “prepare a defense to the [new] counts,” “review the

over   200,000       pages      of     discovery      documents          in    this     case   with

relation       to     the       additional       nine          counts,”        “interview       the

witnesses contained in the additional nine counts,” or “hire an

expert        related       to       issues      surrounding              the     laboratory.”

Appellant’s Br. at 17.                 But he does not explain, as he must, how

his inability to do these things specifically prejudiced his

defense.           Our precedent establishes that an appellant cannot

demonstrate prejudice with “a general allegation of ‘we were not

prepared,’” United States v. LaRouche, 896 F.2d 815, 825 (4th

Cir. 1990), or “post-hoc assertions by counsel that given more

time something might have turned up,” id. (quoting United States

v.    Badwan,       624 F.2d 1228,    1231        (4th     Cir.       1980))    (internal

quotation      marks       omitted).          Even        at   oral   argument,         with     the

benefit       of    hindsight,         Dr.   Saoud        could     identify       no    specific

source of prejudice.

       Dr.    Saoud       has    presented       no       reason    to    believe       that     the

outcome of his trial might have been different had the district

                                                 8
court granted his motion to sever or continue.                 We therefore

find no reversible error in the district court’s decision to

deny Dr. Saoud’s motion. 1

                                      B.

       Dr. Saoud next argues that insufficient evidence supported

his convictions for committing health care fraud, making a false

oath   or   account   in   relation   to   a   bankruptcy   case,   corruptly


       1
       We reject Dr. Saoud’s contention that the district court
committed reversible error by holding trial fewer than thirty
days after the grand jury returned the second superseding
indictment.   In making this argument, Dr. Saoud relies on 18
U.S.C. § 3161(c)(2), which provides that a “trial shall not
commence less than thirty days from the date on which the
defendant first appears through counsel or expressly waives
counsel and elects to proceed pro se” unless the defendant so
consents. Dr. Saoud’s reliance on this subsection is misplaced
because § 3161(c)(2) “clearly fixes the beginning point for the
trial preparation period as the first appearance through
counsel,” not “the date of the indictment” or “any superseding
indictment.”   United States v. Rojas-Contreras, 474 U.S. 231,
234 (1985).
     We are also unpersuaded by Dr. Saoud’s argument, made in
the portion of his brief devoted to the district court’s denial
of his motion to sever or continue, that the district court
“added   to   the   miscarriage   of  justice”   by  “improperly
instruct[ing] the jury” on the aggravated identity theft count.
Appellant’s Br. at 17.    Dr. Saoud maintains that the district
court “erroneously enlarged [his] burden to defend against the
identity theft allegations” by instructing the jury that it
could convict Dr. Saoud if it found that he used the identity of
another person “in relation to one of the crimes charged in
Counts One through Thirteen.”      Id. at 17–18.    He does not
suggest that this instruction was legally incorrect; rather, he
maintains that the inclusion of all thirteen health care fraud
counts was improper because the identify theft charge related to
only eight of those counts.     This argument does not establish
that Dr. Saoud suffered prejudice from the district court’s
denial of his motion to sever or continue.


                                      9
endeavoring to obstruct and impede the due administration of the

internal revenue laws, and making a false statement to a federal

agent.     He   bears    a   heavy    burden:   we   will   reverse   on

insufficiency grounds “only ‘where the prosecution’s failure is

clear.’”   United States v. Perry, 757 F.3d 166, 175 (4th Cir.

2014) (quoting United States v. Foster, 507 F.3d 233, 244–45

(4th Cir. 2007)).       “[V]iewing the evidence and the reasonable

inferences to be drawn therefrom in the light most favorable to

the Government,” id., we must determine “whether the evidence

adduced at trial could support any rational determination of

guilty beyond a reasonable doubt,” id. (quoting United States v.

Burgos, 94 F.3d 849, 863 (4th Cir. 1996) (en banc)) (internal

quotation marks omitted).

     For the following reasons, we find that sufficient evidence

supported each of Dr. Saoud’s challenged convictions.          We begin

with a discussion of Dr. Saoud’s health care fraud convictions,

then turn to his convictions for making a false oath or account

in relation to a bankruptcy case, and finally consider his tax-

related convictions.




                                     10
                                                i.

       Dr. Saoud argues that sufficient evidence supported none of

his thirteen convictions for health care fraud. 2                           With respect to

counts       one       through    five,    he     maintains          that   the    government

presented no evidence that he “defrauded any health care benefit

program”          or    “violated    the    negotiated          settlement        agreement.”

Appellant’s Br. at 19–20.                  As for counts six through thirteen,

Dr. Saoud submits that there “was no evidence that [he] was

involved with [CWVD] at the time [it submitted invoices falsely

indicating that Dr. Swisher had provided pathology services], or

that       Dr.    Saoud    provided       these      services.”         Id.   at    20.        We

disagree.

       The         government       presented             evidence     that       Dr.        Saoud

fraudulently attempted to conceal his interests in AGS and CWVD.

He performed these fraudulent acts because, as a person excluded

from the federal health care programs, he could not maintain a

“direct          or    indirect    ownership         or    control     interest         of    five

percent or more in an entity that participates in Medicare or a

State health care program,” 42 C.F.R. § 1003.102(b)(12)(i); see

       2
       A person commits health care fraud where, “in connection
with the delivery of or payment for health care benefits, items,
or services,” he “knowingly and willfully executes, or attempts
to execute, a scheme or artifice . . . (1) to defraud any health
care benefit program; or (2) to obtain, by means of false or
fraudulent pretenses, representations, or promises, any of the
money or property owned by, or under the custody or control of,
any health care benefit program.” 18 U.S.C. § 1347(a).


                                                11
also 42 U.S.C. § 1320a-7(b)(8)(A)(i), or exercise “operational

or managerial control” over such an entity, 42 U.S.C. § 1320a-

5(b).       A violation of either prohibition exposed Dr. Saoud to

financial penalties, see 42 C.F.R. § 1003.102(b)(12), and the

entity to exclusion from the health care programs, see 42 U.S.C.

§   1320a-7(b)(8).              Substantial      evidence     supports       the    jury’s

conclusion that Dr. Saoud committed health care fraud in his

attempts to hide his ownership of, and control over, AGS and

CWVD.

       In count one, the grand jury charged Dr. Saoud with asking

his    colleagues        to    sign   a   document    that    included       “false      and

misleading statements about . . . [Dr. Saoud’s] financial and

managerial interests in CWVD and AGS.”                    J.A. 94.      At trial, the

government introduced evidence that Dr. Saoud asked three of his

colleagues in February 2008 to sign an agreement stating that he

“ha[d]      no   financial       or   managerial     interest     in    [CWVD]      and/or

AGS.”       J.A. 832.          A reasonable jury could have concluded that

this statement was untrue based on the government’s evidence

that    Dr.      Saoud    maintained      interests      in   both    entities      as   of

February 2008.           We briefly summarize some of that evidence now.

       On     August     26,    2005--roughly      two    weeks      after    Dr.    Saoud

signed the settlement agreement and before CWVD had seen any

patients--Dr. Saoud purported to sell, via a one-page contract,

CWVD to Dr. Fred Scott, one of the doctors working at AGS, for

                                            12
$1.6 million.        Dr. Scott testified at trial that he never owned

CWVD,   did    not    pay    anything     for     the   practice,    and     did   not

remember signing the sales contract.                    This testimony supports

the   conclusion      that    Dr.   Saoud      continued     to   own    CWVD   after

purportedly selling it to Dr. Scott.                Similarly, in March 2006--

after most of AGS’s patients had transferred to CWVD--Dr. Saoud

executed a one-page contract that appeared to transfer AGS to

Georgia    Daniel,     one    of    AGS’s       nurse     practitioners,     for   $1

million.      When Daniel told Dr. Saoud that she could not afford

to pay $1 million, he provided her with a document stating that

she would not be responsible for paying that sum because he

would recoup it from AGS’s future proceeds.                   The government also

introduced evidence that, after ostensibly selling the company

to Daniel, Dr. Saoud represented himself as AGS’s president and

continued to manage AGS’s day-to-day operations.                    Viewed in the

light most favorable to the government, this evidence supports

the   conclusion     that    Dr.    Saoud   had    a    financial   or   managerial

interest in CWVD or AGS in February 2008.

      Count    two    alleged      that   Dr.     Saoud    “executed     a   Purchase

Agreement to sell [CWVD] assets to [Daniel].”                       J.A. 94.       The

government presented evidence that Dr. Saoud signed an agreement

in October 2008 purporting to transfer CWVD from Dr. Scott to

Daniel.    Daniel testified that she did not recall signing this

agreement and did not own CWVD.                 A reasonable jury could have

                                          13
concluded from this testimony that the October 2008 agreement

was a sham.

       Count    three     charged       Dr.        Saoud    with        executing       another

purchase      agreement,     this      time        in   March    2009,    “in     which      [Dr.

Timothy Peasak] agrees to buy [CWVD] from [Daniel].”                                   J.A. 94.

The government produced this agreement at trial.                           It appeared to

contain    both    Dr.    Peasak’s       and        Daniel’s      signatures,          but   both

witnesses      testified        that    they        did    not    sign     the    agreement.

Daniel explained that she “would know if [she] signed a document

[stating] that [she] sold a business [she] didn’t own to [Dr.]

Peasak.”       J.A. 1038.       Dr. Peasak testified that he “one hundred

percent didn’t sign” the purchase agreement.                             J.A. 1188.          This

testimony supports the jury’s conclusion that the March 2009

agreement was a sham.

       Count four charged Dr. Saoud with signing an affidavit in

May    2009    “that     makes     various          representations         about       [AGS]’s

operations      and    medical      records.”             J.A.    94.      The    government

presented this affidavit to the jury.                        Dr. Saoud states in the

affidavit that AGS was “only a medical billing service” and that

“all    medical       records     are    always         under     the     control       of   the

patients, doctors, or [CWVD].”                     J.A. 1082.       The jury could have

reasonably      concluded,       based        on    the    sum    of     the     government’s

evidence,      that    AGS   and       CWVD    together          comprised       one    medical

practice, that Dr. Saoud controlled the practice, and that Dr.

                                              14
Saoud was attempting to conceal these facts when he signed the

May 2009 affidavit.

     Count five alleged that, in October 2009, Dr. Saoud sent a

letter to an Internal Revenue Agent stating “that he had ‘no

relationship with [CWVD] since it was sold . . . in the third

quarter    of    2005.’”           J.A.    94.        The   government       produced     this

letter    at    trial.         Dr.       Scott’s,      Daniel’s,       and    Dr.   Peasak’s

testimonies that they never owned CWVD support the conclusion

that, contrary to what he wrote in the October 2009 letter, Dr.

Saoud had an ongoing relationship with CWVD after August 2005.

     In count six, the grand jury alleged that, after Dr. Scott

stopped working for CWVD in June 2009, Dr. Saoud “solicited [Dr.

Swisher] to be [Dr. Saoud’s] lab director without advising [Dr.

Swisher] that his name and provider number would be used for

billing        and     that        the      relevant        lab      services       involved

dermatological pathology.”                 J.A. 96.         Similarly, the grand jury

charged Dr.          Saoud    in   count     seven      with     having      “knowingly    and

willfully       aided,       abetted,      counseled,       commanded,        induced,    and

procured       the    request      for     [Dr.       Swisher]    to    sign    a   Medicare

Enrollment       Application          for     CWVD.”           Id.        The    government

introduced evidence that Dr. Saoud approached Dr. Swisher, a

longtime    acquaintance,            to    become       CWVD’s    lab     director.       Dr.

Swisher testified that he thought he “would just be signing off

on the certification and policies.”                         J.A. 1197.          Dr. Swisher

                                                 15
agreed, and Dr. Saoud brought paperwork, including a Medicare

application, to Dr. Swisher’s office.                Dr. Swisher signed the

Medicare application because he “assumed that was required to be

[Dr.   Saoud’s]      lab   director.”        J.A.   1201.      Thereafter,      Dr.

Swisher had no involvement with CWVD; he “never gave permission

for [his] name or numbers to be used for billing.”                      J.A. 1205.

Nonetheless, CWVD billed insurance companies for dermatological

pathology    services      that   Dr.   Swisher     ostensibly     provided.      A

reasonable    jury    could   conclude       from   this    testimony    that   Dr.

Saoud fraudulently obtained Dr. Swisher’s signature in order to

use Dr. Swisher’s name for dermatological billings.

       Counts eight through thirteen charged Dr. Saoud with six

counts of health care fraud based on bills submitted by CWVD to

six    insurance      companies     indicating      that     Dr.    Swisher     had

performed dermatological services.             A reasonable jury could have

concluded that these bills were fraudulent, and that Dr. Saoud

executed CWVD’s scheme to submit these fraudulent bills.                        Dr.

Swisher’s testimony supports the conclusion that he did not bill

for these services.         And a reasonable jury could conclude that

Dr. Saoud controlled CWVD based on the evidence that he never

sold CWVD and Dr. Swisher’s testimony that Dr. Saoud recruited

him to be CWVD’s lab director.




                                        16
                                        ii.

     We turn now to Dr. Saoud’s five convictions for making a

false oath or account in relation to a bankruptcy case.                              Dr.

Saoud filed for bankruptcy on behalf of AGS in May 2009.                              He

subsequently     testified     under     oath    three    times:       at    creditors

meetings    in   June   2009    and     August   2009,    and    at     a    May   2010

deposition.      The jury convicted Dr. Saoud of making one false

statement     during    his    August    2009    testimony       and    four       false

statements at his deposition, all in violation of 18 U.S.C. §

152(2). 3     Dr.   Saoud      argues    that    the     government         failed    to

introduce evidence that anything he said was materially false.

We address each of the five counts in turn.

     The grand jury alleged in count twenty-three that, during

his August 2009 testimony, Dr. Saoud “falsely testified under

oath that he was not the president of [AGS] as of May 12, 2009.”

J.A. 105.     The government presented evidence that Dr. Saoud gave

this testimony.         The government also introduced an affidavit

that Dr. Saoud signed in May 2009 in which Dr. Saoud identifies

himself as “the president and CEO of AGS.”                      J.A. 1081–82.          A

reasonable jury could have concluded from this evidence that Dr.

Saoud was acting as AGS’s president on May 12, 2009.


     3
       Section 152(2) prohibits a person from “knowingly and
fraudulently mak[ing] a false oath or account in or in relation
to any case under [the Bankruptcy Code].” 18 U.S.C. § 152(2).


                                         17
      The     remaining     four    counts       of    conviction       pertain      to    Dr.

Saoud’s May 2010 deposition testimony.                    Count twenty-six alleged

that Dr. Saoud “falsely testified under oath that he did not

have any connection with [CWVD].”                      J.A. 106.        The jury heard

evidence that Dr. Saoud testified that he had no connection with

CWVD after selling the practice to Dr. Scott in August 2005.

The   jury    could    have      concluded      that    this    testimony       was    false

based on Dr. Scott’s testimony that he never owned CWVD.

      Count twenty-seven charged Dr. Saoud with having “falsely

testified      under       oath    that    he     did     not        have     any    further

involvement with AGS after its purported sale in March[] 2006.”

J.A. 106.      The jury heard evidence that Dr. Saoud testified that

he had “no further involvement with AGS” after selling it to

Daniel in March 2006.             J.A. 1126.      The jury could have concluded

that this statement was false based on Dr. Saoud’s May 2009

affidavit stating that he was “the president and CEO of AGS.”

J.A. 1081–82.

      In     count    twenty-eight,       the     grand       jury    alleged       that   Dr.

Saoud “falsely testified under oath that [CWVD] is a ‘totally

different corporation’ from AGS ‘that actually saw a totally

different group of patients in different towns.’”                               J.A. 106.

The   government       presented      evidence         that    Dr.    Saoud     gave       this

testimony     at     his   May    2010    deposition.           The    jury    also    heard

evidence      that    conflicted      with      this    testimony.            One    witness

                                            18
agreed      that    “[CWVD]    provided    the    same    services       to   the     vast

majority of the same patients of AGS.”                         J.A. 532–33.           That

witness also confirmed that the patients of both entities went

to “a lot of the same clinics” in the “same office.”                          J.A. 533.

This testimony supports the conclusion that Dr. Saoud testified

falsely when he said that AGS and CWVD saw different patients.

       Count       thirty   alleged     that    Dr.    Saoud       “falsely   testified

under oath that he ‘was not involved’ in the sale of . . .

[AGS]’s pathology business to [CWVD].”                   J.A. 107.        As the jury

heard, Dr. Saoud testified that he recommended that AGS sell its

pathology business to CWVD, but was “not involved in the sale.”

J.A.     1157.        However,    Dr.     Scott       testified      that,    after     he

discovered        that   Dr.   Saoud    was     receiving      a    “large    amount    of

money” from AGS’s pathology business, Dr. Saoud told him that

he, Dr. Scott, would be “buying [that business] for two hundred

and forty, two hundred and fifty thousand a year for four or

five years.”         J.A. 921; see also id. at 922.                  In addition, Dr.

Swisher testified that Dr. Saoud recruited him to be CWVD’s lab

director.          The evidence provided by Dr. Scott and Dr. Swisher

supports the inference that Dr. Saoud orchestrated the sale of

AGS’s pathology business.

                                          iii.

       In   his     final   two   challenges      to    the    sufficiency      of     the

evidence, Dr. Saoud argues that his two tax-related convictions

                                           19
must be reversed.        He claims that AGS’s and CWVD’s tax returns

show that “all of [his] statements were correct.”                Appellant’s

Br. at 29. 4

     The jury convicted Dr. Saoud of corruptly endeavoring to

obstruct and impede the due administration of internal revenue

laws, in violation of 26 U.S.C. § 7212(a), and making a false

statement      to   a   federal   agent,   in   violation   of   18   U.S.C.

§ 1001(a)(3). 5      The grand jury alleged that Dr. Saoud committed




     4
       Dr. Saoud also argues that the district court erred by not
permitting him to question Special Agent Jeffrey James about a
report that Special Agent James prepared.    See Appellant’s Br.
at 29–30.    Dr. Saoud argued at trial that this report should
have been admitted because it “indicat[es] that there are
records that have been destroyed.”     J.A. 1332.    The district
court ruled that Dr. Saoud could not cross-examine Special Agent
James about this report because “the fact that there may be some
records that have been destroyed that relate to [Dr. Saoud] is
not sufficient for [Dr. Saoud] to start inquiring about it.”
J.A. 1333.    Dr. Saoud speculates on appeal that the destroyed
documents may have included a signed copy of the February 2008
resolution referenced in count one.    This speculation does not
establish that the district court abused its discretion by
forbidding Dr. Saoud to ask about the report, and it does not
establish that insufficient evidence supported either of Dr.
Saoud’s tax-related convictions.
     5
       Section 7212(a) criminalizes, among other acts, “corruptly
. . . obstruct[ing] or imped[ing], or endeavor[ing] to obstruct
or impede, the due administration of [the Internal Revenue
Code].”   26 U.S.C. § 7212(a).    A person violates § 1001(a)(3)
where, “in any matter within the jurisdiction of the executive,
legislative, or judicial branch of the Government of the United
States, [that person] knowingly and willfully,” 18 U.S.C. §
1001(a), “makes or uses any false writing or document knowing
the same to contain any materially false, fictitious, or
fraudulent statement or entry,” id. § 1001(a)(3).


                                      20
both crimes 6 by “falsely stating in a[n] October 5, 2009 letter

to a Revenue Agent of the Internal Revenue Service that [Dr.

Saoud]   was   not    an    officer   of    [AGS],     and    that    he   had    ‘no

relationship with [CWVD] since it was sold . . . in the third

quarter of 2005.’”         J.A. 102; accord J.A. 108.

     The government introduced evidence that, in October 2009,

Dr. Saoud sent a letter to an Internal Revenue Agent stating

that he “d[id] not own any portion of AGS,” that he was not an

officer of AGS, and that he had “no relationship with [CWVD]

since it was sold to [Dr. Scott] in 2005.”                   J.A. 1237–38.        Dr.

Saoud argues that these statements could not form the basis for

a   conviction    under      §   7212(a)    or    §   1001(a)(3)      because     the

statements     were     truthful.      He    explains        that    the   evidence

demonstrated     that    “Daniel    owned    [AGS]    and    [Dr.    Scott]     owned

[CWVD]” because “tax returns filed with the Internal Revenue

Service . . . listed [Daniel] as 100% owner of [AGS] and [Dr.

Scott] as 100% owner of [CWVD].”                 Appellant’s Br. at 29.           At

most, Dr. Saoud establishes that some evidence supported his



     6
       Dr. Saoud argues that these counts were multiplicitous
because they concern the same act.     Appellant’s Br. at 30–31.
“Multiplicity is ‘the charging of a single offense in several
counts.’”   United States v. Lawing, 703 F.3d 229, 235 n.7 (4th
Cir. 2012) (quoting United States v. Burns, 990 F.2d 1426, 1438
(4th   Cir.   1993)).     The   tax-related   counts   were  not
multiplicitous because a defendant commits two offenses by
violating both § 7212(a) and § 1001(a)(3).


                                       21
version of the facts. 7         But Dr. Saoud cannot carry his burden by

pointing to evidence that supports his position; at this point,

he   must   show   that   the    government   failed   to   present    evidence

sufficient to support the verdict.             And the record establishes

that sufficient evidence supported the jury’s conclusion that

Dr. Saoud’s October 2009 letter contained a materially false

statement.     For example, Dr. Saoud stated in the letter that he

had no relationship with CWVD after August 2005, but, as we have

already discussed, the government introduced evidence that Dr.

Saoud never actually sold CWVD.

                                       C.

      Dr. Saoud argues that jury misconduct tainted his trial

because     “two   jurors   failed    to    answer   [the   district    court’s

questions] truthfully during voir dire” and “the jury failed to

      7
       Dr. Saoud submits that the tax returns listing Daniel and
Dr. Scott as the owners of AGS and CWVD should have “estopped
[the Government] from claiming [that] Dr. Saoud owned [CWVD] or
[AGS] after the entities were sold.”    Appellant’s Br. at   23;
see also id. at 24 (arguing that Daniel is estopped from
disclaiming ownership because the bankruptcy court found that
she waived any objection to defects in the bankruptcy petition).
Dr. Saoud supports his argument by citing In re Breibart, 325
B.R. 724 (Bankr. D.S.C. 2004), in which a bankruptcy court noted
that “quasi-estoppel forbids a party from accepting the benefits
of a transaction or statute and then subsequently taking an
inconsistent position to avoid the corresponding obligations or
effects.” Id. at 727 (quoting In re Robb, 23 F.3d 895, 898 (4th
Cir. 1994)) (internal quotation marks omitted). This case does
not support Dr. Saoud’s argument because the government, which
is the relevant party here, took no inconsistent positions.
Inaccurate information provided by taxpayers does not bind the
government.


                                       22
follow        the       [district           court’s]       instruction         regarding

deliberation.”          Appellant’s Br. at 31–34.            We disagree.

       With respect to voir dire, Dr. Saoud alleges that one juror

“is a previous patient of [Dr. Scott]” who failed to inform the

court of this fact when it asked if anyone knew Dr. Scott.

Appellant’s Br. at 31.                    Dr. Saoud also alleges that another

juror “works at the Veteran’s Administration nursing home[] with

[prosecution] witness James B. Hill,” and that this juror failed

to respond when the court asked whether any member of the jury

knew Dr. Hill.          Id. at 33.          Dr. Saoud has not shown that he is

entitled      to    a    new    trial       based    on    these    alleged      acts   of

dishonesty because, among other reasons, he has not shown that

the jurors’ “motives for concealing information . . . affect[ed]

the fairness of [his] trial.”                  McDonough Power Equip., Inc. v.

Greenwood, 464 U.S. 548, 556 (1984); accord Conaway v. Polk, 453
F.3d 567, 588 (4th Cir. 2006).                     Indeed, he does not suggest a

possible motive for concealing this information.

       With     regard         to     the      district      court’s       deliberation

instruction, Dr. Saoud notes that the jury deliberated for only

“112     minutes”       after       the     district      court    added   the     second

alternate juror.           Appellant’s Br. at 34.                 He argues that this

timeline establishes that the jury failed to follow the district

court’s instruction to the jury that it “deliberate with each

other with regard to each and every Count.”                       J.A. 1983.

                                              23
       The        length    of      the    jury’s      deliberation       here    does    not

overcome      the        general    presumption          that   “juries   follow    courts’

instructions.”             United States v. McLaurin, 764 F.3d 372, 391

(4th       Cir.    2014).          The     transcript       indicates     that    the    jury

deliberated for at most 137 minutes after the second alternate

juror joined the jury. 8                  This timeline does not establish juror

misbehavior because nothing prevented the jury from deliberating

over thirty-two counts in just over two hours.                                We agree with

our sister circuits that “brief jury deliberation alone is not a

sufficient basis for a new trial.”                         United States v. Aguilera,

625 F.3d 482, 487 (8th Cir. 2010) (citing cases from the First,

Fifth, and Seventh Circuits).

                                                  D.

       Dr.        Saoud     argues        that     his     sentence      is    procedurally

unreasonable because it “was driven by the loss claimed by the

Government          in     health     care       dollars    when    in    actuality,     the

Government sustained no loss.”                     Appellant’s Br. at 37.           We find

no error.

       At sentencing, the district court applied an eighteen-level

enhancement after determining that Dr. Saoud “intended” to cause

       8
       Dr. Saoud writes that the jury deliberated for at most 112
minutes because jury deliberations resumed at “1:00 pm” and
concluded at “2:53 pm.”    Appellant’s Br. at 34.    However, the
transcript indicates that the jury left the courtroom at “12:35
p.m.,” J.A. 1984, and the district court announced at “2:52
p.m.” that the jury had reached a verdict, J.A. 1985.


                                                  24
a loss of $2.9 million.         J.A. 2296–97; see also U.S.S.G. § 2B1.1

cmt. n.3(A) (providing that “loss is the greater of actual loss

or intended loss”).       The district court arrived at this number

by combining the amounts that Dr. Saoud attempted to recoup from

AGS and CWVD after purportedly selling those companies.

     Dr. Saoud argues that the loss calculation was erroneous

because the government failed to show that it sustained any loss

from Dr. Saoud’s fraud.         But the district court did not base its

calculation   on    the    losses     Dr.   Saoud    actually    caused     the

government; it based it on the money that Dr. Saoud intended to

gather when he tried to collect $2.9 million from AGS and CWVD

after ostensibly selling those practices.             Dr. Saoud’s argument

fails   because    it   does    not   purport   to   address    the    district

court’s reasoning.

                                       E.

     Dr. Saoud’s final argument on appeal is that the district

court’s   $1,243,118.29        forfeiture   determination       is    erroneous

because that sum is not traceable to any health care offense.

See Appellant’s Br. at 34–36.         We find no error.

     Federal law provides that, when “imposing sentence on a

person convicted of a Federal health care offense,” a district

court “shall order the person to forfeit property . . . that

constitutes or is derived, directly or indirectly, from gross

proceeds traceable to the commission of the offense.”                 18 U.S.C.

                                       25
§ 982(a)(7).               Here, the district court ordered Dr. Saoud to

forfeit       $1,243,118.29               after    finding       that    the    government      had

proven        at     trial         that     this     amount       was    “traceable       to    the

defendant’s healthcare fraud.”                           J.A. 2332.       The district court

explained that Dr. Saoud would not have received “payments from

the fraudulent sale of AGS, loan repayments by [CWVD], payment

for professional fees, [or] rent payments for use of facilities

and equipment” but for his “fraud scheme.”                              Id.

       Dr. Saoud argues that he should not have to forfeit all of

his proceeds from AGS and CWVD because those practices provided,

and     appropriately              received        compensation         for,    dermatological

services.           See Appellant’s Br. at 35 (“It is undisputed that no

fraudulent billing took place involving [AGS] and [CWVD] in this

alleged scheme.”).                   We find Dr. Saoud’s argument unpersuasive

because       §     982(a)(7)         mandates       forfeiture          of    “gross     proceeds

traceable          to    the       commission       of    the    offense.”        18     U.S.C.   §

982(a)(7)          (emphasis         added).         The       term   “‘gross     proceeds’       is

properly          interpreted         to     include       the    total       amount     of    money

brought       in        through      the     fraudulent         activity,       with     no    costs

deducted or set-offs applied.”                       United States v. Poulin, 461 F.

App’x    272,           288    (4th       Cir.     2012)       (per   curiam).          Here,    the

government          presented         evidence       that       Dr.   Saoud     orchestrated       a

fraudulent scheme whereby he concealed his interests in AGS and

CWVD     in        order      to     circumvent          the    terms    of    the      settlement

                                                    26
agreement.    Every dollar that he received from these practices

after his fraud began constitutes “gross proceeds” traceable to

that fraud.



                               III.

     For the foregoing reasons, the judgment of the district

court is

                                                       AFFIRMED.




                                27